Aulisi, J.
Appeal by claimant upon a shortened record from a decision of the Workmen’s Compensation Board which disapproved an application for a nonschedule lump-sum adjustment of the employer’s liability under an award against the employer and its carrier for double compensation payments under section 14-a of the Workmen’s Compensation Law, the penalty being imposed because of illegal employment of a minor in violation of the Labor Law. The carrier and the Special Fund under subdivision 8 of section 15 to which liability has attached, did not join in the offer to compromise. The board held: “that under the circumstances here, where the insurance carrier and Special Fund under Section 15, Subd. 8 are paying compensation to the disabled claimant in accordance with the terms of the award, and where the employer, who has been heretofore adjudged liable for a double award, is paying his exclusive liability under Section 14-a because of an Illegal employment of the then minor claimant, that such employer may not compromise his liability under Section 14-a pursuant to Section 15, Subd. 5b without a like compromise of the liability of the carrier and of the Special Fund under Section 15, Subd. 8.” It seems too clear to require discussion that the board denied the application on the ground that as a matter of law it was without power to grant it and not, *898as is now contended, in the exercise of its discretion. Upon the argument in this court it was conceded that the board had power to grant the application and we agree that it does. (Workmen’s Compensation Law, § 15, subd. 5-b.) Decision reversed, and matter remitted for further findings not inconsistent herewith, with costs to appellant against the Workmen’s Compensation Board. Gibson, P. J., Herlihy, Reynolds and Taylor, JJ., concur.